El Juez Presidente Sr. Quiñones,
después de exponer los hechos anteriores, emitió la siguiente opinión:
Considerando: que no habiendo sido expedido el manda-miento para la prisión del denunciado Eloy Solares, en nom-bre y por la autoridad del Pueblo de Puerto Rico, como lo *158dispone por regla general, para esa clase de documentos, el Código de Enjuiciamiento Criminal, en cumplimiento de lo que sobre el particular prescribe la Sección 16 de la Ley Orgánica, para el gobierno y administración civil ■ de esta isla, de 12 de Abril de 1900, es nulo dicho mandamiento, y no ha podido surtir efectos eficaces para privar de su liber-tad alpromovente Eloy So] ares.
Considerando, á mayor abundamiento que no habiendo sido oído éste en la forma que prescribe el Art. 67 del Código Penal, no ha podido condenarlo el Juez de Paz de Manatí sin extralimitarse de su jurisdicción, que no lo autorizaba para condenar al procesado ántes de birlo y de recibir sus pruebas, si las hubiera presentado, y por consiguiente con infracción de una de las formas más esenciales del juicio especial que para estos casos se establece en el Título 6 del vigente Código Penal.
Considerando, por tanto, que debe estimarse comprendido el caso en los números 1? y 3? del Art. 483 del Código de Enjuiciamiento Criminal y que en su consecuencia procede la excarcelación del promovente. Póngase inmediatamente en libertad al preso Eloy Solares Yanga, notificándose esta resolución al Alcaide de la Cárcel, para su cumplimiento, y expidiéndosele el correspondiente mandamiento para los demás efectos procedentes: y devuélvanse al Juez de Paz de Manatí las diligencias que elevara á esta Presidencia sobre la prisión del citado Eloy Solares, con copia de la presente reso-lución, para su conocimiento y demás efectos que procedan.